Citation Nr: 9919559	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
gastrointestinal disorder diagnosed as dyspepsia as secondary 
to medication administered for treatment of service-connected 
disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1969 and from May 1973 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 1993 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC).  In May 1993, the M&ROC determined, in pertinent 
part, that clear and unmistakable error was not demonstrated 
in the July 17, 1990 rating decision which denied service 
connection for hypertension.  The M&ROC also determined that 
new and material had not been submitted to reopen the claim 
of entitlement to service connection for hypertension.  
Finally, the M&ROC denied the claims of entitlement to 
service connection for a stomach condition including ulcer 
and gastritis and for a fungal infection.  

The veteran submitted a statement the same month expressing 
disagreement with the denial of service connection for 
hypertension, gastritis and for a fungal infection.  He did 
not express disagreement with the holding that clear and 
unmistakable error was not demonstrated in the July 17, 1990 
rating decision.  At a M&ROC hearing conducted in March 1998, 
the veteran withdrew the claim of entitlement to service 
connection for a fungal infection.  







The Board notes that on supplemental statements of the case 
dated in May 1995, October 1995, October 1996, the M&ROC 
framed one of the issues on appeal as service connection for 
hypertension as secondary to service-connected PTSD.  

On the supplemental statement of the case dated in January 
1998, the M&ROC framed the issue as entitlement to service 
connection for hypertension as secondary to the service-
connected disability of PTSD and also as a direct result of 
active military service.  Service connection for hypertension 
was originally denied in July 1990.  The veteran did not 
appeal the July 1990 rating decision.  

In accordance with the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension which was originally denied in July 1990.


FINDINGS OF FACT

1.  Probative evidence of record establishes a likely 
relationship between a gastrointestinal disorder diagnosed as 
dyspepsia and the medication the veteran is administered for 
treatment of service-connected disabilities.  

2.  The RO denied entitlement to service connection for 
hypertension when it issued an unappealed rating decision in 
July 1990.

3.  Evidence received since the July 1990 determination 
wherein the RO denied the claim of entitlement to service 
connection for hypertension bears directly and substantially 
upon the issue, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fully decide the merits of the 
claim.  

4.  The claim of entitlement to service connection for 
hypertension is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

5.  Hypertension is not causally related to any incident of 
active duty, or causally related to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder diagnosed as dyspepsia is 
proximately due to or the result of the medication the 
veteran is administered for service-connected disabilities.  
38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. § 3.310(a) (1998).  

2.  Evidence received since the July 1990 determination 
wherein the RO denied the claim of entitlement to service 
connection for hypertension is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. 
§§  3.156(a), 20.1103 (1998).  

3.  The claim of entitlement to service connection for 
hypertension is well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  Hypertension was not incurred in or aggravated by active 
service, is not proximately due to, the result of, or 
aggravated by service-connected PTSD, nor may hypertension be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.303(d), 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a chronic acquired gastrointestinal 
disorder diagnosed as dyspepsia as 
secondary to medication administered for 
treatment of service-connected 
disabilities.

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any 
gastrointestinal disorders while the veteran was on active 
duty.  

Upon VA examination conducted in November 1972, the digestive 
system was found to be normal.  

VA examinations conducted in May 1985, April 1986, May 1990 
were not pertinent to the issue on appeal.  

The report of a September 1992 VA examination has been 
associated with the claims file.  The veteran complained at 
that time of experiencing severe stomach cramps.  He had been 
taking Motrin and Feldene primarily for back discomfort and 
subsequently developed indigestion and an upset stomach.  The 
assessment from the examination was that the veteran had a 
history of most likely drug induced gastritis.  The veteran 
reported that he had an upper gastrointestinal examination 
which did not evidence any ulcers.  

VA examinations conducted in September and October 1993 and 
August 1994 were not pertinent to the issue on appeal.  

The transcript of August 1994 and August 1995 M&ROC hearings 
are of record.  No testimony was provided pertaining to the 
claim of service connection for a gastrointestinal disorder.  

VA outpatient treatment records have been associated with the 
claims file.  An upper gastrointestinal examination conducted 
in July 1992 was interpreted as normal with the exception of 
non-specific findings which raised the question of 
duodenitis.  In February and March 1993, the veteran 
complained of an upset stomach as a result of pain killers he 
was taking primarily for back pain.  In December 1995, a 
hiatal hernia by history was assessed.  In August 1996, it 
was noted that the veteran had an upset stomach when he took 
Trazodone.  In February 1997, he complained of marked 
worsening of gastroesophageal reflux disease.  The assessment 
was gastroesophageal reflux disease with hiatal hernia.  

An August 1995 VA examination was not germane to the issue on 
appeal.  

The transcript of a March 1998 M&ROC hearing is of record.  
The veteran contended that he had gastritis as a result of 
medication he was taking for his service-connected 
disabilities.  He had been taking pain relievers since active 
duty.  He had been informed that some of the medication he 
was taking could result in side effects.  He had not been 
informed by any doctors that the gastrointestinal symptoms he 
had were the result of medication.  His stomach problems 
began in the early nineties. 

A VA examination was conducted in March 1998.  The veteran 
complained of increased symptoms of hiatal hernia, gastritis 
and duodenitis.  The assessment was hiatal hernia with 
gastroesophageal reflux disease and intermittent gastritis 
and duodenitis.  It was the examiner's opinion that the 
gastritis might be due to medications taken for service-
connected disabilities but the gastroesophageal reflux 
disease and hiatal hernia were not related to the use of 
non-steroidal anti-inflammatory drugs (NSAID).  

In March 1999, a medical advisory opinion was promulgated by 
a VA physician.  The physician noted that the veteran's 
medical records support the conclusion that he had chronic 
dyspepsia since 1992 and also had symptoms of 
gastroesophageal reflux disease.  An X-ray conducted in 1997 
documented the presence of gastroesophageal reflux disease.  
There was no objective evidence of gastritis or peptic ulcer 
disease and equivocal evidence of duodenitis based on an 1992 
X-ray.  

The physician reported that gastritis was a condition 
characterized by inflammation of the mucosa of the stomach 
and could be diagnosed by biopsy.  It was not known if the 
veteran had gastritis.  He did, however, have chronic 
dyspepsia.  The physician opined that the dyspepsia the 
veteran experienced was more likely than not due to 
medications (NSAIDs) which he was taking for service-
connected chronic pain.  The physician noted that the veteran 
had few options but to continue taking the NSAIDs despite the 
chronic dyspepsia.  It was further opined that the veteran's 
service-connected PTSD had the effect of increasing the 
effect of the chronic dyspepsia on his disability and quality 
of life.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds service connection is warranted for a chronic 
acquired gastrointestinal disorder diagnosed as dyspepsia as 
secondary to medication administered for treatment of 
service-connected disabilities.  Initially, the Board notes 
that service connection is in effect for PTSD, degenerative 
joint disease of the right acromioclavicular joint, 
degenerative joint disease of the cervical spine, residuals 
of a shrapnel wound to the lumbar area, bilateral 
chondromalacia of the knees with degenerative changes, and 
residuals of shrapnel wounds to the left leg, right arm and 
right calf.  

There currently is of record a March 1999 opinion from a VA 
physician who has affirmatively linked the dyspepsia the 
veteran has experienced since 1992 to his consumption of 
NSAIDs which were taken to treat service-connected 
disabilities that produced chronic pain.  There is no 
evidence of record in opposition to the VA physician's March 
1999 opinion.  As there is evidence of a current disability 
which has been linked to service-connected disabilities by 
competent medical evidence, a grant of service connection for 
chronic dyspepsia as secondary to medication administered for 
treatment of service-connected disabilities, is warranted on 
a secondary basis.  

The Board notes the veteran has claimed service connection 
for gastritis as a result of taking pain medication for his 
service-connected disabilities.  Gastritis has not been 
proven via biopsy.  Also, the veteran's gastrointestinal 
symptoms which he has claimed as gastritis have been 
diagnosed by competent medical authority as dyspepsia.  

As the Board determined earlier, the record supports a grant 
of entitlement to service connection for a chronic acquired 
gastrointestinal disorder diagnosed as dyspepsia as secondary 
to medication administered for treatment of service-connected 
disability.  


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
hypertension.  

Factual Background

The evidence which was of record at the time of the July 1990 
rating decision wherein the RO denied the claim of 
entitlement to service connection for hypertension is 
reported below.  

There were no complaints of, diagnosis of or treatment for 
hypertension evidenced by the service medical records.  Blood 
pressure readings obtained during active duty ranged from a 
low of 130/68 in February 1975 to a high of 140/92 in 
December 1981.  The veteran consistently denied experiencing 
hypertension or heart problems on numerous Reports of Medical 
History he completed during active duty.  No pertinent 
abnormalities were noted on the separation examination 
conducted in December 1981.  

The report of a November 1972 VA examination showed that 
blood pressure at that time was 120/90 for sitting, 126/86 
while recumbent and 140/100 while standing.  Hypertension was 
not included as a diagnosis.  

VA outpatient treatment records have been associated with the 
claims file.  In December 1984, the veteran's blood pressure 
was recorded as 128/88.  

On a report of a VA examination conducted in May 1985, blood 
pressure was recorded as being 140/90.  

A VA examination was conducted in May 1990.  The veteran 
claimed that his blood pressure had been elevated since 1981. 
He had been taking medication for his blood pressure since 
November 1989.  Blood pressure was recorded as 150/96 in the 
right arm.  The pertinent diagnosis was mild hypertension 
controlled on medication.  There was insufficient evidence to 
diagnose heart disease.  

The M&ROC denied the claim of entitlement to service 
connection for hypertension in July 1990.  The M&ROC found 
that there was no evidence of the presence of hypertension 
during active duty or within one year of the veteran's 
discharge.  The veteran was informed of the denial of service 
connection for hypertension and of his procedural and 
appellate rights via a letter from the RO in July 1990.  The 
veteran did not appeal the denial of service connection for 
hypertension which became final in July 1991.  

The evidence added to the record subsequent to the M&ROC's 
July 1990 rating decision which denied service connection for 
hypertension is reported below.  

The report of a September 1992 VA examination included a 
pertinent diagnosis of hypertension which the veteran dated 
back to at least two years prior to the examination date.  
Grade I changes were present on fundoscopic examination.  

Additional VA outpatient treatment records have been 
associated with the claims file subsequent to the July 1990 
rating decision.  The records evidence intermittent diagnosis 
of and treatment for hypertension beginning in December 1989.  

VA examinations conducted in September and October 1993 did 
not include any pertinent findings.  

At a local M&ROC hearing conducted in August 1994, no 
testimony regarding the veteran's hypertension was provided.  




The report of an August 1994 VA examination is of record.  It 
was noted that the veteran had been diagnosed with 
hypertension since 1989 or 1990 and had been taking 
medication to treat the disorder since that time.  The 
veteran alleged that chronic pain in his shoulder and his 
PTSD elevated his blood pressure.  The pertinent assessment 
was history of hypertension.  The examiner noted that stress 
and chronic pain would elevate blood pressure.  It was also 
noted that essential hypertension was very prevalent in all 
the population of the United States.  The connection between 
the veteran's hypertension and his PTSD and chronic pain was 
possible "but one is left in a very tenuous position to say 
with certainty that the two go hand in hand."  

On a statement received at the M&ROC in April 1995, the 
veteran cited decisions from the Court as support for his 
claim. 

The transcript of an August 1995 M&ROC hearing has been 
associated with the claims file.  The veteran testified he 
had never been informed by any medical professional that his 
hypertension was secondary to PTSD.  He reported that he had 
had hypertension while on active duty.  It was noted that he 
had a lazy heart during active duty.  1989 or 1990 was the 
first time hypertension was diagnosed.  

The veteran submitted a copy of the Court's decision in 
Perman v. Brown.  He also included a list of 8 medical 
treatises noted in the Perman decision which he alleged 
supported his contention that his hypertension was secondary 
to the service-connected PTSD.  

A VA hypertension examination was conducted in August 1995.  
The assessment from the examination was hypertension under 
poor control.  It was the examiner's opinion that the 
etiology of the hypertension was primarily the veteran's 
weight and smoking.  It was also noted that the etiology of 
hypertension in most people is essential and cannot be 
identified otherwise.  




A VA heart and hypertension examination was conducted in 
December 1997.  The assessment was hypertension with poor 
control on current regimen.  The examiner opined that it was 
not likely that the hypertension was caused by any military 
service ailments including PTSD.  

The veteran testified at a M&ROC hearing in March 1998.  No 
evidence was provided regarding hypertension.  

A VA examination conducted in March 1998 did not include any 
pertinent information on hypertension.  

In March 1999 an opinion was promulgated by a VA physician in 
response to a Board request.  The physician reviewed the 
claims file.  The physician was requested to provide an 
opinion as to whether or not the veteran's hypertension was 
related to any incident of active duty or PTSD.  It was 
reported that the veteran was diagnosed with hypertension in 
1989 and 1990.  The physician noted that while stress could 
acutely elevate blood pressure, it was unclear as to whether 
it could cause sustained hypertension.  

A review of a medical study on the question indicated that 
hypertension was not associated with PTSD.  The fact that the 
veteran developed the hypertension approximately 20 years 
after the psychological trauma would further indicate that 
PTSD was not contributing to the veteran's hypertension.  In 
conclusion, the physician noted that there were no data in 
the medical literature which supports the etiological role of 
PTSD and hypertension, and one study which indirectly 
suggested that no such relationship existed.  Therefore, it 
was the physician's opinion that it was not likely that the 
veteran's PTSD was causing his hypertension.  






Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Where a veteran served continuously for 90 days or more 
during a period of war and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  






Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  






The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  





Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

A.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
hypertension.  

The veteran seeks to reopen his claim for service connection 
for hypertension which the RO denied in July 1990.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.


When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
re-adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In the instant case, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hypertension.  The claim was 
originally denied in July 1990 as there was no evidence of 
hypertension during active duty or that hypertension was 
present to a compensable degree within one year of discharge.  

The Board finds that the opinion included on the report of 
the August 1994 VA examination is both new and material.  The 
examiner who conducted the examination noted that a causal 
connection between the veteran's hypertension and his PTSD 
was possible.  This evidence provides competent medical 
evidence suggesting a link between hypertension and the 
service-connected PTSD.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension as there 
is now of record competent medical evidence which expresses 
an association between the current hypertension and a 
service-connected disability, which has been the theory of 
entitlement advanced by the veteran.  The evidence submitted 
bears directly and substantially upon the issue of 
entitlement to service connection for hypertension, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

B.  Whether the claim of entitlement to 
service connection for hypertension is 
well-grounded.

The Board finds the reopened claim of entitlement to service 
connection for hypertension is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
the veteran has presented a claim which is plausible.  

Included in the claim files is an opinion from a physician 
indicating a possible association between service-connected 
PTSD and currently diagnosed hypertension.  

As there is competent evidence of record of a current 
diagnosis of hypertension with a suggestion of a possible 
link with a service-connected disability, the Board finds the 
claim is well grounded.  

C.  Entitlement to service connection for 
hypertension.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension.  There is no evidence of record demonstrating 
the presence of hypertension during active duty or 
hypertension that was present to a compensable degree within 
one year of discharge.  The veteran himself has testified 
that hypertension was first diagnosed in 1989 or 1990 which 
was more than six years after his second discharge from 
active duty.  He denied on several Reports of Medical History 
completed while on active duty that he had ever experienced 
high or low blood pressure.  No competent evidence has been 
associated with the claims file linking the currently 
diagnosed hypertension to active duty on a direct or 
presumptive basis.  

The veteran has alleged that his hypertension is the result 
of his service-connected PTSD and has claimed service 
connection on a secondary basis.  The evidence which supports 
the veteran's claim is the opinion included in the report of 
the August 1994 VA examination.  At that time, the examiner 
noted that there was a possible connection between the 
service-connected PTSD and hypertension.  However, the 
examiner qualified the opinion by reporting that one was left 
in a very tenuous position to say with certainty that PTSD 
and hypertension go hand in hand.  

The evidence which cuts against the veteran's claim includes 
the findings in the report of the August 1995 VA hypertension 
examination which attributed the etiology of the hypertension 
to the veteran's weight and his smoking.  The December 1997 
VA examination report included an opinion that the veteran's 
hypertension was not caused by any military service ailments 
including PTSD.  Finally, the March 1999 opinion from the VA 
physician affirmatively found that it was not likely that the 
hypertension was caused by PTSD.  

The Board notes that the opinion included in the August 1994 
VA examination report provides at best, to use the term the 
examiner used, a "tenuous" link between hypertension and 
PTSD.  The physicians who provided opinions in December 1997 
and March 1999 use much more concrete terms finding it "not 
likely" that there was a link between hypertension and PTSD.  
Based on the above, the Board finds the preponderance 
evidence is against the claim of entitlement to service 
connection for hypertension.  

The veteran has cited to Perman v. Brown (5 Vet. App. 237 
(1993)) in support of his claim.  In the Perman decision, the 
Court determined that a previous Board denial was in error 
for failing to analyze the credibility and probative value of 
the evidence supporting the veteran's claim and for failing 
to explain why the veteran was not entitled to the benefit of 
the doubt.  Two physicians in the Perman case offered 
opinions linking that veteran's hypertension to his PTSD and 
prisoner of war experience (POW).  

The Board finds the Perman decision does not support the 
veteran's claim.  While the decision showed that it was a 
possibility the appellant Perman had hypertension as a result 
of his PTSD and POW experiences, the decision does not 
provide competent medical evidence demonstrating that the 
current appellant's hypertension was the result of his 
service-connected PTSD.  

The veteran has cited to numerous medical treatises in 
support his claim.  The Board notes, however, that the 
treatises have not been submitted by the veteran and he has 
not alleged that such treatises deal directly with his own 
medical history.  As such, the Board finds the list of 
treatises to be not probative of the claim of entitlement to 
service connection for hypertension.  

The Board also notes that there is no competent medical 
evidence of record noting that the service-connected PTSD 
aggravates or in any way causes a worsening of the veteran's 
hypertension.  Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for hypertension.  


ORDER

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder diagnosed as dyspepsia as secondary 
to medication administered for treatment of service-connected 
disabilities is granted.  

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hypertension, the appeal is granted to that extent.

The veteran's claim of entitlement to service connection for 
hypertension is well grounded.

Entitlement to service connection for hypertension is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

